Action to recover damages for injury to plaintiff's automobile, alleged to have been caused by the negligence of defendant. At close of evidence introduced by plaintiff, upon motion of defendant, there was judgment of nonsuit. From this judgment plaintiff appealed.
Plaintiff was driving an automobile on a public road in Buncombe County, about 9:30 p. m. As he drove around a curve at the rate of 27 or 28 miles per hour, with the lights on his automobile, he saw, standing on the right-hand side of the road, about three feet from its edge, defendant's truck. There was no light on this truck. Plaintiff saw the truck about 75 yards ahead of him. The road was about 18 feet wide. Another automobile with lights burning was approaching from the opposite direction. Plaintiff did not turn out or stop his automobile, but drove into the truck. He testified that he thought the truck was moving. After he struck the truck his automobile skidded about 20 yards. It was injured by the collision.
Conceding that it was negligence for defendant to stop his truck on the roadside in the night time and not to have a light on the rear, as required by statute (C. S., 2615), this negligence was not the proximate cause of the injury to plaintiff's automobile. Plaintiff approached defendant's truck at a rapid rate of speed, returning, as he says, from a fishing trip, and, it appears, drove into the truck, which he saw first at a distance of 75 yards. He saw the car approaching from the opposite direction, and yet when he struck defendant's truck was going at a rate which caused his automobile to skid 20 yards. There was no error in rendering judgment of nonsuit in this case, and the judgment is affirmed.
No error. *Page 843